823 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin Delano ALLMAN, Plaintiff-Appellant,v.Ed MURRAY; Blaze Plageman; Dr. Irby; R. M. Muncy; and Dr.Carey, Defendant-Appellee.
No. 87-6041
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1987.Decided July 2, 1987.

Franklin Delano Allman, appellant pro se.
Nelson H. C. Fisher, Office of the Attorney General of Virginia, for appellees Murray, Plageman, and Muncy.
Mary Moffett Hutcheson Priddy, McGuire, Woods, Battle & Boothe, for appellees Irby and Carey.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Allman v. Murray, C/A No. 86-116-D (W.D. Va., Mar. 10, 1987).


2
AFFIRMED.